United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                       August 10, 2012

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



DONNA NICHOLSON,                                     Appeal  from  the  United  States  District
    Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
No. 11‐2238          v.
                                                     No. 10‐cv‐833
PULTE  HOMES  CORPORATION  and
CHRIS NAATZ, individually,                           John W. Darrah, Judge.
     Defendants‐Appellees.




                                          O R D E R

       The slip opinion issued in the above‐entitled cause on August 9, 2012, is amended as
follows:

              On page 11, line three, the name “Pulte” should be replaced with
              “Nicholson”.  That is, the first sentence of the first full paragraph
              on page 11 should read: “But unlike in Righi, Nicholson was not
              terminated for excessive absenteeism or failure to follow FMLA
              leave procedures.”